 

Exhibit 10.1

 

FIRST AMENDMENT TO CHANGE IN CONTROL AGREEMENT

 

THIS FIRST AMENDMENT TO CHANGE IN CONTROL AGREEMENT (this “Amendment”) is made
on and as of May 29, 2015, by and between Two River Bancorp (“TRB”), a
corporation organized under the laws of the State of New Jersey which serves as
a bank holding company, with its principal office at 766 Shrewsbury Avenue,
Tinton Falls, New Jersey 07724; Two River Community Bank (“TRCB” or “Employer”),
a banking corporation organized under the laws of the State of New Jersey which
is a wholly owned subsidiary of TRB, with its principal office at 766 Shrewsbury
Avenue, Tinton Falls, New Jersey 07724; and Alan B. Turner (“Executive”), whose
business address is 766 Shrewsbury Avenue, Tinton Falls, New Jersey 07724.

 

WHEREAS, TRB, Employer and Executive entered into a Change in Control Agreement
(the “Agreement”) as of June 1, 2013, which expires by its terms on May 31,
2015; and

 

WHEREAS, TRB, Employer and Executive wish to extend the term of the Agreement
and modify the Agreement as set forth in this Amendment.

 

NOW, THEREFORE, TRB, Employer and Executive, in consideration of the mutual
promises set forth in this Amendment, which the parties acknowledge to be
sufficient, agree as follows:

 

 

1.

The second full paragraph of Section 9 of the Agreement is deleted.

 

 

2.

Section 12a. of the Agreement is amended by deleting “May 31, 2015” and
inserting in its stead “May 31, 2017”.

 

 

3.

The following text is added to Section 12b. of the Agreement immediately
following the current text:

 

“Notwithstanding any term of this Agreement to the contrary, including but not
limited to the terms of the preceding paragraph, if a Change in Control as
defined in this Agreement occurs within six (6) months after Executive has
either been terminated in the absence of Cause, or resigned with Good Reason in
accordance with the requirements of this Agreement, Executive shall be paid such
amount and provided with such benefits as would have been paid and provided to
Executive by application of the terms and conditions of Section 9 of this
Agreement as though Executive’s employment had been terminated without Cause or
Executive had resigned with Good Reason in accordance with the requirements of
this Agreement on the next banking day after the occurrence of the Change in
Control, subject in every respect to the terms of this Agreement, PROVIDED,
HOWEVER, that (a) any amounts actually payable to Executive by application of
this provision shall be paid within thirty (30) business days after the
occurrence of the Change in Control, and (b) the applicability of Code Section
280G shall be determined by reference to the actual dates of the termination of
Executive’s employment and the occurrence of the Change in Control, rather than
the date on which Executive’s employment is assumed to have terminated for
purposes of this provision. This provision shall survive the termination of
Executive’s employment prior to the occurrence of a Change in Control, as shall
all other provisions of this Agreement which are rendered effective as a result
of the application of the preceding sentence.”

 

 
1

--------------------------------------------------------------------------------

 

 

 

4.

The following text is added to Section 17(b) of the Agreement immediately
following the current text:

 

“If an amount is to be paid under this Agreement in two or more installments,
each installment shall be treated as a separate payment for purposes of Code
Section 409A. Any portion of the benefits provided under this Agreement which
have not been paid to Executive prior to the last banking business day of the
second full calendar year following the year within which the Termination Date
falls (the “Outside Date”) shall be paid to Executive on the Outside Date so
that entire amount due under this Agreement is paid to Executive no later than
the last day of the second taxable year of the Executive following the year
within which the Termination Date falls.”

 

 

5.

All capitalized terms used, but not defined, in this Amendment shall have the
meanings given in the Agreement. Except as explicitly modified in this
Amendment, the Agreement shall remain in full force and effect, enforceable in
accordance with its original terms.

 

IN WITNESS WHEREOF, and intending to be mutually bound, TRB and TRCB have caused
this First Amendment to Change in Control Agreement to be signed by their
respective duly authorized representatives pursuant to the authority of their
Boards of Directors, and Executive has personally executed this Agreement, all
as of the day and year first written above.

 

WITNESS:      

                        

 



/s/ WILLIAM D. MOSS

 

 

/s/ ALAN B. TURNER

 

 

 

Alan B. Turner, individually         ATTEST:     TWO RIVER BANCORP              
  /s/ ROBIN ZAGER   By: /s/ WILLIAM D. MOSS Robin Zager, Secretary     William
D. Moss          Chief Executive Officer         ATTEST:      TWO RIVER
COMMUNITY BANK                 /s/ ROBIN ZAGER   By: /s/ WILLIAM D. MOSS Robin
Zager, Secretary     William D. Moss          Chief Executive Officer



 

  

2